Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
The drawing (one replacement sheet) was received on 7/15/2022.  The drawing is approved.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the controller is further configured to: determine a type of the printing request: select, prior to controlling the printer so that the toner image is formed, one of a plurality of methods of forming the toner image; and control the printer so that the toner image is formed using the one of the plurality of methods of forming the toner image” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
July 19, 2022